DISMISS; Opinion Filed February 5, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01257-CV

                            IN THE INTEREST OF I.M., A Child

                       On Appeal from the 15th Judicial District Court
                                  Grayson County, Texas
                            Trial Court Cause No. FA-10-2034

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Myers, and Justice Evans
                                   Opinion by Justice Evans
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated October 1, 2014 we notified appellant the $195 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated October 1, 2014, we

notified appellant the docketing statement had not been filed in this case. We directed appellant

to file the docketing statement within ten days. We cautioned appellant that failure to do so

might result in dismissal of this appeal. By letter dated October 14, 2014, we informed appellant

the clerk’s record had not been filed because appellant had not paid for or made arrangements to

pay for the clerk’s record.     We directed appellant to provide verification of payment or

arrangements to pay for the clerk’s record or written documentation that appellant had been

found to be entitled to proceed without payment of costs. We cautioned appellant that failure to

do so would result in the dismissal of this appeal without further notice. To date, appellant has
not paid the filing fee, filed the docketing statement, provided the required documentation, or

otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                     /David Evans/
                                                     DAVID EVANS
                                                     JUSTICE

141257F.P05




                                               –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

EX PARTE IN THE INTEREST OF I.M.                   On Appeal from the 15th Judicial District
                                                   Court, Grayson County, Texas
No. 05-14-01257-CV                                 Trial Court Cause No. FA-10-2034.
                                                   Opinion delivered by Justice Evans. Chief
                                                   Justice Wright and Justice Myers
                                                   participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

      It is ORDERED that appellee TAMARA RAGSDALE
recover her costs of this appeal from appellant STEPHEN MORRIS.


Judgment entered this 5th day of February, 2015.




                                             –3–